IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CHRISTINE MIKULSKY AND STANLEY          : No. 887 MAL 2016
MIKULSKY,                               :
                                        :
                 Petitioners            : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
NORTHTEC, INC. AND ESTEE LAUDER,        :
INC. AND ESTEE LAUDER COMPANIES,        :
INC.,                                   :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.